DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the latching of the device (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to because:
In fig 4, bottom, element “100a” should be changed to -110b-.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 requires a latch mechanism. However, in view of the current description and drawings, it is unclear how the mechanism “latch”.
Here is the invention:

    PNG
    media_image1.png
    736
    1329
    media_image1.png
    Greyscale

As seen above, bottom part, when the solenoid 110 is deactivated, the lock bolt 180 moves to the left. 
However, is the lock bolt 180 connected to something in order to provide an unlatch state?

    PNG
    media_image2.png
    802
    1207
    media_image2.png
    Greyscale

As seen above, the examiner is assuming that the lock bolt 180, when the assembly is in the latched position (top part), is connected to some engagement member on the structure 14. And, when the assembly is moved to the unlatched position (bottom part), the lock bolt 180 is disconnected from that engagement member allowing whatever structure to be moved away.
Therefore, in order to continue with the examination, the invention will be interpreted as mentioned above. Correction is required.

As to the latch mechanism claimed, it is unclear how the invention as claimed can be a “latch mechanism” since there are so many holes in the invention.
Without the lock bolt 180, the actuator (broadly claiming the solenoid 110) and the fact of activation and deactivation, there is no invention. 


As to claim 18, it is unclear what is claimed here. The claim is drawn to an actuator. However, the claim recites that the actuator comprises the latch mechanism to active the actuator. That doesn’t make any sense.
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,523,867 to Yeh in view of US Pat No 1,103,798 to McMahom.

    PNG
    media_image3.png
    621
    1653
    media_image3.png
    Greyscale


A lock release pivot arm (20) comprises a first end with a wedge shape, and an opposed second end. The pivot arm is biased by means of a spring (30) for rotational or liner movement of the pivot arm. The spring is connected to the pivot arm proximate the pivot pin.

However, Yeh fails to disclose that the pivot arm comprises an orifice that receives a pivot pin that is positioned within the slots. Yeh discloses that the pivot arm comprises pivot pins (21), as a one-piece member, that are received within the slots.

    PNG
    media_image4.png
    380
    1562
    media_image4.png
    Greyscale

McMahom teaches that it is well known in the art to provide a pivot arm (9) pivoting about a pivot pin (8) that is received into an orifice on the pivot arm as two members connected together.

Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art.  

Claims 1, 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1529908 to Ellenbeck in view of US Pat No 2,186,795 to Anderson and US Pat No 7,441,812 to Welsh et al (Welsh).

    PNG
    media_image5.png
    667
    1811
    media_image5.png
    Greyscale

Ellenbeck discloses a latch mechanism that comprises a coupler housing extending from a first end to a second end opposite the first end. The coupler housing comprising a 1st wall (2a) including a first slot; and a 2nd wall (2b) and including a second slot (9). The first wall, and the second wall at least partially enclose a cavity therebetween.
A lock release pivot arm (5) comprises a first end, with a wedge shape, and an opposed second end. The pivot arm is biased by means of a spring (30) for rotational or liner 
The device further comprises a hydraulic system (13) for actuating as lock bolt (11).

First, Ellenbeck fails to disclose that the coupler housing comprises a base arm. Ellenbeck discloses that the housing is only comprised of the 1st and 2nd walls.

    PNG
    media_image6.png
    648
    1255
    media_image6.png
    Greyscale

Anderson teaches that it is well known in the art to provide a base arm (surface where 1 is pointing in fig 2) and 1st and 2nd walls to define a hosing (2) and a cavity within.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by Ellenbeck with a base arm, as taught by Anderson, in order to provide strength to the housing.

Second, Ellenbeck fails to disclose that the pivot arm comprises an orifice that receives a pivot pin and that the slots are for positioning the pin. Ellenbeck discloses that the pivot 

    PNG
    media_image7.png
    784
    912
    media_image7.png
    Greyscale

Welch teaches that it is well known in the art to provide a housing with slots (139, 141) for receiving pins (150, 160), that are received into respective orifices (147, 148) on a movable member so as to guide the movement of the movable member.


Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by Ellenbeck with slots for the pins, as taught by Welch, in order to guide the movement of the arm.

Allowable Subject Matter
Claims 6, 10, 12-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11, 15, 16 and 20 will also be allowed since the claims depend from the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 4, 2022.